Title: To James Madison from Fulwar Skipwith, 13 September 1803
From: Skipwith, Fulwar
To: Madison, James


Sir
Paris 13th. Sept. 1803
With this I have the honor of forwarding a Copy of my last letter to you of the 24th. Ulto. Mr. Livinston has since returned to Paris, and of course it becomes less necessary for me to continue my communications with you respecting most of the public concerns between our Government and this. My situation however, in relation to the late Convention & the business of our Countrymens claims, suggests to me the propriety of furnishing your Department with every information in my power of the state & progress of both.
As mentioned in my last a considerable portion of the claims had been prepared and were before our Board, composed then of two of the Commissioners, who were waiting Mr. Livingstons arrival to begin to issue their awards. Mr. McClure, the third Commissioner, soon afterwards arrived from London, and in his first conference with his Colleagues convinced them of the necessity of waiting to hear of the exchange of ratifications of the Treaties, before they should act definitively on the Subject of Claims. This delay the Board have resolved, on the ground that the Convention itself is nothing untill both Houses of Congress as well as the President shall have acted upon it, and in truth I think this has always been a prominent principle with the present republican majority in the U. S.; at least it was in the discussion of Mr. Jays Treaty. Our minister thinks differently from the Board, in as much as having accepted of their appointments provisionally from him & Mr. Monroe, & having organized themselves into a Commission, they are bound to proceed in the execution of the Convention.
There is one other consideration, which appears to have, perhaps, still greater weight in deciding the Gentlemen of the Board to delay their final decissions. The Convention they deem imperfect in many of its parts, contradictory in some others, and no where, as sufficiently explanatory of the principles, which according to either equity or policy ought to govern them. If they execute with rigor the 4th. Art. of that Convention, they will be compelled to exclude three descriptions of Claims that certainly the Envoys never intended should be excluded, namely freights, Indemnities, & property put in requisition. A question arises also, whether by the exception contained in the 5th. Art concerning Citizens of the U. S., who shall have established Houses of Commerce in Europe in partnership with Foreigners, is not excepted also from the benefit of the Convention, each individual Citizen, who by the nature of his establishment, though upon his own account singly, ought to be regarded as a domiciliated merchant of the Country in which such establishment may be. My own Reports in such cases are with my fixed opinion in the affirmative, but on this point it is more than possible a majority of the Board may decide differently. By a clause in the 5th. Art. likewise it appears evident to me that no claim ought to be admitted to the benefit of the Convention that originated in any act on the part of the first Claimant contrary to the laws or Treaties of the U. S.—this is a point which I apprehend may give us all some trouble with the french Government, who I fear will be disposed to support the pretentions of some of our Citizens, who have violated in the transactions of their Claims both the Treaties & the laws of their Country.
In fact the Board is waiting & will probably wait for some time longer in the hope of knowing the sense of our Government on the construction to be given to the Convention. They are apprehensive, & with some reason, of the Claims exceeding the 20 millions allowed by that Convention. Many claims are coming forward from the U. S. which were not possible for me to forsee, when I furnished Mr. Monroe & Mr. Livingston with a general statement thereof. I have lately furnished the Board with another statement, comprehending all Claims, known to the present day at my office & at the french Bureauxs, its amount including the Claim on the Bordeaux embargo is little short of 20 Millions Principal; the medium of Interest thereon may be reckoned at 7 years, or 42 per Ct. But the french Liquidator has agreed with me on several deductions, of either fraudulent or intirely unfounded claims, to the amount of three millions of Livres, and if the 5th. Art. of the Convention should be executed as I think it ought to be, there will result a deduction of at least 3 millions more; so that this last statement will be still covered by the 20 millions. There still remains the prize cases provided for by the above mentioned Art. & such claims as may yet come forward from the U. S.—these last I am of opinion cannot be considerable; nor will the prize cases prove of any magnitude since the qualifications & conditions necessary to their admission will cause those to be paid by the Captors, where the Captors are able, while others cannot be expected to be in a situation to claim before the expiration of the 12 months allowed by the Convention for the presentation of claims. With great respect I have the honor, Sir, to remain Your mo Ob Servt.
Fulwar Skipwith
 

   
   RC (DNA: RG 59, CD, Paris, vol. 1). Docketed by Wagner.



   
   A convention was signed on 30 Apr. 1803 between France and the U.S. providing for the payment of claims made by American citizens against France (Miller, TreatiesHunter Miller, ed., Treaties and Other International Acts of the United States of America (8 vols.; Washington, 1930–48)., 2:516–28). For Skipwith’s appointment as agent to the board of commissioners under this convention, see Livingston and Monroe to JM, 12 July 1803.



   
   Article 4 of the convention limited the claims to those due to U.S. citizens “who have been and are yet creditors of France for Supplies for embargoes and prizes made at Sea” and whose claims had been lodged as required by the Convention of 1800 (ibid., 2:518).



   
   Article 5 stated in part that the benefit of the convention was not to be extended to “American citizens who Shall have established houses of Commerce in France, England or other countries than the United States in partnership with foreigners, and who by that reason and the nature of their commerce ought to be regarded as domiciliated in the places where Such houses exist” (ibid., 2:519).



   
   Article 5 also specified that the creditors must “have a right to the protection of the United States” for the debts mentioned in article 5 of the Convention of 1800 (ibid., 2:519).


